                                             Case 2:18-cv-04126-PA-JEM Document 115 Filed 07/13/20 Page 1 of 3 Page ID #:2263




                                                    1   David Albert Pierce, Esq. SBN 162396
                                                        david@piercellp.com
                                                    2   John R. Baldivia, Esq. SBN 313699
                                                        john@piercellp.com
                                                    3   PIERCE LAW GROUP LLP
                                                    4   9100 Wilshire Boulevard
                                                        Suite 225 East Tower
                                                    5   Beverly Hills, California 90212-3415
                                                        Telephone (310) 274-9191
                                                    6   Facsimile (310) 274-9151
                                                    7
                                                        Attorneys for Defendant and Counter-Claimant JESSICA CESARO,
                                                    8
                                                        professionally known as “JESSICA HAID”
                                                    9
                                                   10
                                                                                UNITED STATES DISTRICT COURT
PIERCE LAW GROUP LLP




                                                   11
                                                                             CENTRAL DISTRICT OF CALIFORNIA
                 Beverly Hills, California 90212




                                                   12
                                                        ROBIN BAIN, an Individual,                             Case No.: 2:18-cv-04126-PA(JEMx)
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13                 Plaintiff,                               DEFENDANT / COUNTER-
                                                                                                               CLAIMANT JESSICA HAID’S
                                                   14                 v.                                       NOTICE OF MOTION FOR
                                                                                                               SUMMARY JUDGMENT AND/OR
                                                   15   FILM INDEPENDENT, INC., a                              ADJUDICATION
                                                   16   California Corporation, doing business
                                                        as the “LA Film Festival”; LA MEDIA                    [Memorandum of Points and
                                                   17   WORKS, CORP. a business entity of                      Authorities, Declaration of Jessica
                                                        unknown form; JESSICA HAID a.k.a.                      Haid, Declaration of Marc D’Amour,
                                                   18   “Jessica Cesaro”, an Individual; and                   Declaration of John R. Baldivia,
                                                        DOES 1-10,                                             Separate Statement of Uncontroverted
                                                   19                                                          Facts and Conclusions of Law, and
                                                   20                 Defendants.                              Proposed Order filed concurrently
                                                                                                               herewith]
                                                   21   JESSICA CESARO professionally
                                                        known as “JESSICA HAID,” an                            DATE:                 August 10, 2020
                                                   22   Individual,                                            TIME:                 1:30 p.m.
                                                   23
                                                                                                               JUDGE:                Percy Anderson
                                                                      Counter-Claimant,                        COURTROOM:            9A
                                                   24
                                                                      v.                                       COMPLAINT FILED:
                                                   25                                                              May 16, 2018
                                                        ROBIN BAIN, an Individual; and DOES                    FINAL PRETRIAL CONFERENCE:
                                                   26   11-20,                                                     October 8, 2020
                                                   27                                                          TRIAL DATE:
                                                                      Counterclaim-Defendants.                     October 13, 2020
                                                   28
                                                         ____________________________________________________________________________________________________
                                                        DEFENDANT / COUNTER-CLAIMANT JESSICA HAID’S NOTICE OF MOTION FOR
                                                                     SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                      -i-
                                             Case 2:18-cv-04126-PA-JEM Document 115 Filed 07/13/20 Page 2 of 3 Page ID #:2264




                                                    1
                                                        TO THE COURT, ALL PARTIES, AND ATTORNEYS OF RECORD:
                                                    2
                                                               PLEASE TAKE NOTICE THAT, on August 10, 2020 at 1:30 p.m., or as soon
                                                    3
                                                        thereafter as counsel may be heard, before the Honorable Percy Anderson, located
                                                    4
                                                        at 350 West First Street, Los Angeles, CA 90012, pursuant to Rule 56 of the Federal
                                                    5
                                                        Rules of Civil Procedure and Local Rules 56-1 through 56-3 of this Court, Defendant
                                                    6
                                                        / Counter-Claimant JESSICA CESARO, professionally known as JESSICA HAID
                                                    7
                                                        (“Haid”) respectfully submits this Motion for Summary Judgment and/or
                                                    8
                                                        Adjudication as to Plaintiff ROBIN BAIN’s (“Bain”) Complaint.
                                                    9
                                                               As set forth in the accompanying Memorandum of Points and Authorities,
                                                   10
PIERCE LAW GROUP LLP




                                                        there is good cause for the relief requested on the following grounds:
                                                   11
                                                           1. Bain’s claims for Copyright Infringement, Vicarious and/or Contributory
                 Beverly Hills, California 90212




                                                   12
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                               Copyright Infringement, and Violation of the Digital Millennium Copyright
                                                   13
                                                               Act (17 U.S.C. § 1202) must fail because the allegedly infringing works are
                                                   14
                                                               protected by fair use;
                                                   15
                                                           2. Bain’s claim for Violation of the Digital Millennium Copyright Act (17
                                                   16
                                                               U.S.C. § 1202) must fail because Bain cannot prove that Haid possessed the
                                                   17
                                                               requisite mental state under the law.
                                                   18
                                                               Pursuant to Local Rule 7-3, on July 2, 2020 counsel for Haid, John R.
                                                   19
                                                        Baldivia, spoke to Justin M. Gomes, counsel for Bain, to meet and confer regarding
                                                   20
                                                        the arguments in this motion. Declaration of John R. Baldivia (“Baldivia Decl.”) at
                                                   21
                                                        ¶ 5. The parties have not been able to resolve the issues informally. Id.
                                                   22
                                                               This Motion is based on the Memorandum of Points and Authorities, Separate
                                                   23
                                                        Statement of Uncontroverted Facts and Conclusions of Law, Declaration of Jessica
                                                   24
                                                        Haid, Declaration of Marc D’Amour, Declaration of John R. Baldivia, Esq., the
                                                   25
                                                        pleadings and papers filed in this action, and such further argument and matters as
                                                   26
                                                        may be offered at the time of the hearing of this Motion.
                                                   27
                                                   28
                                                         ____________________________________________________________________________________________________
                                                        DEFENDANT / COUNTER-CLAIMANT JESSICA HAID’S NOTICE OF MOTION FOR
                                                                     SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                      -ii-
                                             Case 2:18-cv-04126-PA-JEM Document 115 Filed 07/13/20 Page 3 of 3 Page ID #:2265




                                                    1   Dated: July 13, 2020                          PIERCE LAW GROUP LLP
                                                    2
                                                                                                      By: /s/ David Albert Pierce
                                                    3                                                        David Albert Pierce, Esq.
                                                    4
                                                                                                             John R. Baldivia, Esq.
                                                                                                             Attorneys for Defendant / Counter-
                                                    5                                                        Claimant JESSICA CESARO,
                                                    6                                                        professionally known as JESSICA
                                                                                                             HAID
                                                    7
                                                    8
                                                    9
                                                   10
PIERCE LAW GROUP LLP




                                                   11
                 Beverly Hills, California 90212




                                                   12
                   9100 Wilshire Boulevard
                     Suite 225 East Tower




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28
                                                         ____________________________________________________________________________________________________
                                                        DEFENDANT / COUNTER-CLAIMANT JESSICA HAID’S NOTICE OF MOTION FOR
                                                                     SUMMARY JUDGMENT AND/OR ADJUDICATION
                                                                                      -iii-
